Citation Nr: 0107617	
Decision Date: 03/14/01    Archive Date: 03/21/01

DOCKET NO.  00-05 416	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to an increased rating for bipolar disorder, 
currently evaluated as 50 percent disabling.

2.  Entitlement to a total compensation rating based upon 
individual unemployability due to service-connected 
disability. 

3.  Entitlement to a temporary total rating pursuant to 
38 C.F.R. § 4.29, for a period of hospitalization from 
January 5, 2000, to January 27, 2000.


REPRESENTATION

Appellant represented by:	R. Edward Bates, Attorney



ATTORNEY FOR THE BOARD

K. J. Loring, Counsel
INTRODUCTION

The veteran had active military service from October 1978 to 
June 1979.

This matter arises from June 1999, February 2000, and May 
2000 rating decisions from the Department of Veterans Affairs 
(VA) Regional Office (RO) in Chicago, Illinois.  The case has 
been referred to the Board of Veterans' Appeals (Board) for 
resolution.


REMAND

After preliminary review of the record, the Board notes that 
the veteran has submitted additional pertinent medical 
evidence to the RO which has not been considered and 
addressed in a supplemental statement of the case pursuant to 
38 C.F.R. § 19.37(a) (2000).  Specifically, the record shows 
that, after certification of this appeal to the Board, but 
prior to transfer of the file, the RO received records of the 
veteran's July 2000 VA hospitalization for bipolar disorder, 
but failed to consider these records or issue a supplemental 
statement of the case.  

Pursuant to 38 C.F.R. § 19.37(a), when additional evidence is 
received at the RO prior to transfer of the claims file to 
the Board, the evidence must be referred to the appropriate 
rating board for review and disposition.  Unless the evidence 
is duplicative or irrelevant, a supplemental statement of the 
case must be issued.  In this case, the medical evidence is 
pertinent to the veteran's claim for an increased rating, and 
has not been considered previously.   

In addition to the veteran's claims for an increased rating 
and a total disability rating, he requested a temporary total 
rating for a January 2000 period of hospitalization in excess 
of 21 days for a service-connected disability.  The RO denied 
this claim in February 2000 on the basis that the veteran's 
hospitalization was primarily for drug and alcohol abuse and 
not for his bipolar disorder.  The veteran noted his 
disagreement in a timely manner.  A statement of the case was 
issued in March 2000, but there is no record of a substantive 
appeal (the appeal period expired while the claim was at the 
Board).  In February, 2001, subsequent to the transfer of 
this case to the Board, the United States Court of Appeals 
for the Federal Circuit (Court) issued a decision relevant to 
the veteran's claim.  In Allen v. Principi, the Court held 
that compensation for a drug or alcohol abuse disability is 
not necessarily precluded by law (38 U.S.C.A. § 1110), if the 
disability is secondary to, or a symptom of increased 
severity of a service-connected disability.  See Allen v. 
Principi, 237 F.3d 1368 (2001).  Although there is no 
substantive appeal of record, the Board notes that in light 
of the veteran's intent to appeal, and the mandate of the U. 
S. Court of Appeals for Veterans Claims in Karnas v. 
Derwinski, the version most favorable to the appellant will 
apply, Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991)) the 
matter of the veteran's claim for benefits pursuant to 
38 C.F.R. § 4.29, should be referred to the RO for further 
consideration.

Since the veteran's last VA psychiatric examination, he has 
been hospitalized at least twice for psychiatric reasons.  He 
has not been formally evaluated since that time.  

Finally, there has been a significant change in the law 
during the pendency of this appeal.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among 
other things, this law redefines the obligations of the 
Department of Veterans Affairs (VA) with respect to the duty 
to assist.  Because of the change in the law brought about by 
the Veterans Claims Assistance Act of 2000, a remand in this 
case is required for compliance with the notice and duty to 
assist provisions contained in the new law.  See Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 
114 Stat. 2096, 2096-2099 (2000) (to be codified as amended 
at 38 U.S.C. §§ 5102, 5103, 5103A, and 5107).  

Accordingly, in light of the foregoing, this case is remanded 
to the RO for the following actions: 

1.  The RO should obtain all relevant VA 
medical records since July 2000 and 
associate those records with the claims 
file. 

2.  The RO should inquire of the veteran 
whether he is seeking or in receipt of 
Social Security Administration (SSA) 
disability benefits.  If the response is 
in the affirmative, the RO is to obtain 
from the SSA the records pertinent to the 
appellant's claim for Social Security 
disability benefits as well as the 
medical records relied upon concerning 
that claim.  Any records received should 
be associated with the claims folder.

3.  The veteran should be afforded a VA 
psychiatric examination to determine the 
severity of the veteran's service-
connected bipolar disorder.  All 
indicated tests and studies, including 
appropriate psychological studies (if 
determined to be necessary by the 
psychiatrist) are to be performed.  The 
claims folder is to be made available to 
the psychiatrist prior to the examination 
for use in the study of the case.  The 
report of examination should contain a 
detailed account of all manifestations of 
the disability found to be present.  The 
examiner must also comment on the extent 
to which the veteran's service-connected 
bipolar disorder affects occupational and 
social functioning, including whether 
there is (a) total occupational and 
social impairment; or (b) whether the 
bipolar disorder causes an inability to 
establish maintain effective 
relationships; or (c) causes a difficulty 
in establishing and maintaining effective 
work and social relationships.  The 
psychiatrist is asked to express an 
opinion as to which of the criteria best 
describe the veteran's psychiatric 
disability picture due solely to the 
bipolar disorder.  A multi-axial 
assessment should be conducted, and a 
thorough discussion of Axis IV 
(psychosocial and environmental problems) 
and Axis V (Global Assessment of 
Functioning (GAF) score), with an 
explanation of the numeric code assigned, 
is to be included. The claims folders 
with a copy of this remand must be made 
available to the physician for review in 
conjunction with the examination.  The 
veteran is hereby advised that failure to 
report for a scheduled VA examination 
without good cause shown may have adverse 
effects on his claim. 

4.  The RO should then review the July 
2000 hospital records, and any additional 
records obtained and, after accomplishing 
any additional development deemed 
necessary, determine whether the 
veteran's claims for increased ratings 
can be granted.  

5.  The RO should also proceed to review 
the veteran's January 2000 claim for 
benefits for hospitalization in excess of 
21 days with regard to the holding of the 
Court in Allen v. Principi, 237 F.3d 1368 
(2001), take any necessary action, and 
issue an appropriate supplemental 
statement of the case.  

6.  After completion of necessary 
development and review, if any of the 
benefits sought are not granted, the 
veteran and his representative should be 
furnished a supplemental statement of the 
case and be afforded a reasonable 
opportunity to respond before the record 
is returned to the Board for further 
review.  In reviewing the file, the RO 
should be mindful to ensure that all 
notification and development action 
required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475 is completed.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied.  

The purpose of this REMAND is to obtain additional 
development and afford the veteran due process of law.  The 
Board does not intimate any opinion as to the merits of the 
case, either favorable or unfavorable, at this time.  The 
veteran is free
to submit any additional evidence he desires to have 
considered in connection with his current appeal.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  No action is 
required of the veteran until he is notified.

 


		
	RENÉE M. PELLETIER 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




